PER CURIAM.
Jose Julio Canales seeks review of an order summarily denying his motion for post-conviction relief under Florida Rule of Criminal Procedure 3.850. We reverse and remand for an evidentiary hearing on two points.
Within point III of his motion Canales contends that his trial counsel was ineffective having conceded that Canales was guilty of the charged offenses of reckless driving and failing to obey an order to. stop. The record provided to this court does not refute Canales’ claim. See Naidus v. State, 743 So.2d 132 (Fla. 4th DCA 1999). Similarly, the record does not refute Canales’ fourth claim that counsel was ineffective when he refused to offer into evidence a video tape of the chase and arrest at issue.
We remand the case for further proceedings but express no opinion on the merits of Canales’ claims.
DELL, STONE and FARMER, JJ., concur.